DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendments were received on 7/18/22. Claims 1, 4, 9, 16-18,  are amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Affidavit/Declarations

The Declaration under 37 CFR 1.132 filed 7/18/22 is insufficient to overcome the rejection of claims 1-5, 7, 9, 16, 18-19, 24, 52 based upon the current 35 U.S.C 112 first paragraph rejection and 102 rejections as set forth in the last Office action because:  fails to set forth facts. Please consider that the Du reference does disclose a pendant tetravalent boron-based acid group wherein the arrows notes where the pendant tetravalent boron-based acid groups exist. At the pendant, the Du does not disclosed these boron-based acid groups as linkages. The boron-based acid groups linkages are shown inside the dotted box. Thus, the Du reference two different boron-acid groups, one that is a pendant and the other is a linkage. Therefore, the rejection is maintained but modified in view of the Applicant amendments. It is well known that the straight line connected the boron-acid group represents CH and not as argued, “the carbon atoms could only be part of a linked macrocycle.” 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    353
    607
    media_image1.png
    Greyscale

	In fact, the Fig 1b, illustrates the final product of scheme 1, in that the boron-acid at the end is a pendant. The compound is formed by stacking above and below the structure and not increase by attaching more macrocycle onto the pendant group. 
In regards to Hirakimot, the Applicant argue in item 13, that the bonded are bonded to each other by an interaction and not a covalent bond. However, Paragraph 102, 104, 109  states that the elements are bonded by a coordinate bond which is a type of covalent bond. The Applicant continues stating in item 14, that “it is my belief” which doesn’t provide evidence. Regardless of what the drawings of the Hirakimot reference illustrates, the specification discloses that these are coordinate bond which is a type of covalent bond and reads on the claim limitations of a boron atom covalently bonded to the oxygen atom. Thus, the rejections are maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pendant tetravalent boron-based acid of BF3 , does not reasonably provide enablement for a general pendant tetravalent boron based acid groups.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Specifically, the specification only discloses pendant being associated with the OH reactants and not with the boron acids. After reaction, there is no evidence that B(X,Y,Z) or B(Z)3 attached to the once pendant OH reactants are still pendant. That is, the Applicants specification discloses very broad groups for X, Y and Z that can include macromolecules that no longer makes the tetravalent boron acid a pendant group. Appropriate corrections are required. 

Claim Rejections - 35 USC § 102
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Du et al. (Ionic Covalent Organic Frameworks with Spiroborate Linkage), on claims 1-5,  7, 9, 16, 52 maintained but further modify in view of the Applicant’s amendments.
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Hirakimoto on claims 1-5, 7, 9, 16, 19, 24, 52  are maintained but further modify in view of the Applicant’s amendments.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,  7, 9, 16, 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al. (Ionic Covalent Organic Frameworks with Spiroborate Linkage).
Regarding claim 1, the Du et al. reference discloses a boron-containing proton-exchange solid support (framework) comprising a proton-exchange solid support comprising an oxygen atom (1)  and a pendant tetravalent boron-based acid group (pointed by the arrow below) comprising a boron atom covalently bonded  to the oxygen atom (2; Page 1737, column 2).  
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    353
    607
    media_image1.png
    Greyscale




Regarding claim 2, the Du et al. reference discloses the boron-containing proton-exchange solid support of claim 1, wherein the proton-exchange solid support further comprises a sulfur atom, a carbon atom, or a phosphorous atom covalently bonded to the oxygen atom (1, C-OH; Page 1737, column 2).  
Regarding claim 3, the Du et al. reference discloses the boron-containing proton-exchange solid support of claim 2, wherein the sulfur atom, the carbon atom, or the phosphorous atom is covalently bonded to an additional oxygen atom by a double bond (1; C-C-C bonded to the other OH).  
Regarding claim 4, the Du et al. reference discloses The boron-containing proton-exchange solid support of claim 2, further comprising an additional tetravalent boron-based acid group comprising an additional boron atom; wherein: 2Application No.: 17/521,735Docket No.: 6013-0004-USO1 the sulfur atom, the carbon atom, or the phosphorous atom is further covalently bonded to an additional oxygen atom; and the additional boron atom is covalently bonded to the additional oxygen atom (Page 1738, first column result).
Regarding claim 5, the Du et al. reference discloses the boron-containing proton-exchange solid support of claim 2, wherein the proton-exchange solid support further comprises a linker chain bonded to the sulfur atom, the carbon atom, or the phosphorous atom, wherein the linker chain comprises a C1 and optionally has an aryl group (Page 1738, first column result).  
Regarding claim 7, the Du et al. reference discloses the boron-containing proton-exchange solid support of claim 1, wherein the proton-exchange solid support comprises an organic material (1: aryl attachment).  
Regarding claim 9, the Du et al. reference discloses the boron-containing proton-exchange solid support of claim 1, wherein: the proton-exchange solid support comprises a porous(cavities) polymer network and the tetravalent boron-based acid group is located at a pore surface of the porous polymer network (Page 1738, first column result).  
Regarding claim 16, the Du et al. reference discloses the boron-containing proton-exchange solid support of claim 1, wherein the pendant tetravalent boron-based acid group has general formula (IV):  where B is the boron atom and Z1, Z2, and Z3 are the same or different and each represents an alkyl group, an alkoxy group, an alkyloxycarbonyl group, an aryl group, an aryloxy group, or a fluoro group (BOMe)3.  
Regarding claim 52, the Du et al. reference discloses the boron-containing proton-exchange solid support of claim 1, wherein the proton-exchange solid support comprises an ionomer (other COF linkages with spiroborate).  
Claim(s) 1-5, 7, 9, 16, 19, 24, 52  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirakimoto (US Publication 2011/0223518).
Regarding claim 1, the Hirakimoto reference discloses a boron-containing proton-exchange solid support (framework) comprising a proton-exchange solid support comprising an oxygen atom and a pendant tetravalent boron-based acid group ([0102], [0104], [0109]) comprising a boron atom covalently bonded to the oxygen atom (Fig. 1a, MR3).  
Regarding claim 2, the Hirakimoto reference discloses the boron-containing proton-exchange solid support of claim 1, wherein the proton-exchange solid support further comprises a sulfur atom, a carbon atom, or a phosphorous atom covalently bonded to the oxygen atom (Fig. 1a, backbone SO3H).  
Regarding claim 3, the Hirakimoto reference discloses the boron-containing proton-exchange solid support of claim 2, wherein the sulfur atom, the carbon atom, or the phosphorous atom is covalently bonded to an additional oxygen atom by a double bond (Fig. 1a wherein R=(b)).  
Regarding claim 5, the Hirakimoto reference discloses the boron-containing proton-exchange solid support of claim 2, wherein the proton-exchange solid support further comprises a linker chain bonded to the sulfur atom, the carbon atom, or the phosphorous atom, wherein the linker chain comprises at least C1 (backbone; [0139]).  
Regarding claim 7, the Hirakimoto reference discloses the boron-containing proton-exchange solid support of claim 1, wherein the proton-exchange solid support comprises an organic material (backbone; [0139]).   
Regarding claim 9, the Hirakimoto reference discloses the boron-containing proton-exchange solid support of claim 1, wherein: the proton-exchange solid support comprises a porous(cavities) polymer network and the tetravalent boron-based acid group is located at a pore surface of the porous polymer network (as can be seen when the network forms in Fig. 1b comprising cavities in which the tetravalent boron based acid is located).  
Regarding claim 16, the Hirakimoto reference discloses the boron-containing proton-exchange solid support of claim 1, wherein the pendant tetravalent boron-based acid group has general formula (IV):  where B is the boron atom and Z1, Z2, and Z3 are the same or different and each represents an alkyl group, an alkoxy group, an alkyloxycarbonyl group, an aryl group, an aryloxy group, or a fluoro group (Fig. 1a).  
Regarding claim 19, the Hirakimoto reference discloses a boron-containing proton-exchange solid support having general formula  (Ic), [SS]-R-X1-Y1  wherein: [SS] represents a solid support; X1 represents a substituent group having formula (Ila) SO3  and Y1 are the same or different and each represent a tetravalent boron-based acid group having formula (IV):  where the boron (B) atom of formula (IV) is covalently bonded to the oxygen (O) atom of X1 or X2, and Z1, Z2, and Z3 are the same or different and each represents an alkyl group, an alkoxy group, an alkyloxycarbonyl group, an aryl group, an aryloxy group, or a fluoro group; and R represents a C1 to C30 alkyl linker chain and optionally has one or more pendant moieties, which may be the same or different for each atom in the linker chain and which may comprise hydrogen, a hydroxyl group, a fluoro group, a chloro group, a dialkylamino group, a cyano group, a carboxylic acid group, a carboxylic amide group, a carboxylic ester group, an alkyl group, an alkoxy group, and an aryl group (Fig. 1a).  
Regarding claim 24, The Hirakimoto reference discloses 24The boron-containing proton-exchange solid support of claim 19, wherein6Application No.: 17/521,735Docket No.: 6013-0004-USO1 [SS]-X1, [SS]-X2, [SS]-R-X1, and [SS]-R-X2 each comprises a porous polymer network (as can be seen in Fig. 1b forming cavities of the polymer network); and Y1 and Y2 are located at pore surfaces of the porous polymer network.  

Regarding claim 52, the Hirakimoto reference discloses the boron-containing proton-exchange solid support of claim 1, wherein the proton-exchange solid support comprises an ionomer (Nafion; [0039]).  


Claim Rejections - 35 USC § 102/103
The rejection under 35 U.S.C 102(a)(1) as anticipated, or in alternative under 35 U.S.C 103 as being unpatentable over Du et al., on claim 18 is maintained. The rejection is repeated below for convenience.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 18 is/are rejected under 35 U.S.C 102(a)(1) as anticipated, or in alternative under 35 U.S.C 103 as being unpatentable over Du et al. (Ionic Covalent Organic Frameworks with Spiroborate Linkage).
Regarding claim 18, the Du et al. reference discloses the claimed invention above and further incorporated herein. The  boron-containing proton-exchange solid support of claim 1, is a tetravalent boron-based acid group. The Du et al. reference is silent in disclosing that the tetravalent boron-based acid group is a derivative of boron trifluoride.  However, the it is noted that the claim limitation of a derivative of boron trifluoride is product-by-process claim limitations.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since the tetravalent boron-based acid group is the same as to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.  

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Hirakimoto, on claims 4 is maintained. The rejection is repeated below for convenience.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakimoto (US Publication 2011/0223518)
Regarding claim 4, the Hirakimoto reference discloses the claimed invention above and further incorporated herein. The boron-containing proton-exchange solid support of claim 2, further comprising an additional tetravalent boron-based acid group comprising an additional boron atom wherein2Application No.: 17/521,735Docket No.: 6013-0004-USO1 the sulfur atom, the carbon atom, or the phosphorous atom is further covalently bonded to an additional oxygen atom but is silent in disclosing that the additional boron atom is covalently bonded to the additional oxygen atom. However, the Hirakimoto reference discloses. In FIG. 1, a description has been made by taking a sulfonic acid group (--SO.sub.3H) as an example of the proton-dissociative group where H+ is released after reaction with B and O. The proton-dissociative group may be a group selected CH(PO(OH).sub.2), C(PO(OH).sub.2).sub.2, C(SO.sub.3H).sub.2), CH.sub.2(PO(OH).sub.2), a diphosphonomethyl group -CH(PO(OH).sub.2).sub.2,-PO(OH).sub.2, a PO(OH).sub.2. Thus, the substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex
Thus, the Hirakimoto reference discloses that the additional boron atom is covalently bonded to the additional oxygen atom since the phosphorous components comprises two OH bond and releases H+ when the reaction with boron and oxygen occurs (Fig. 1). 
Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive. The Applicant’s principal arguments are
It appears the Applicant’s arguments are repeating the Declaration provided by the Applicant. Please consider the following. 
The Du reference does disclose a pendant tetravalent boron-based acid group wherein the arrows notes where the pendant tetravalent boron-based acid groups exist. At the pendant group, the Du does not disclosed these boron-based acid groups as linkages. The boron-based acid groups linkages are shown inside the dotted box. Thus, the Du reference discloses two different boron-acid groups, one that is a pendant and the other is a linkage. Therefore, the rejection is maintained but modified in view of the Applicant amendments. It is well known that the straight line connected the boron-acid group represents CH and not as argued, “the carbon atoms could only be part of a linked macrocycle.” 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    353
    607
    media_image1.png
    Greyscale

In fact, the Fig 1b, illustrates the final product of scheme 1, in that the boron-acid at the end is a pendant. The compound is formed by stacking above and below the structure and not increase by attaching more macrocycle onto the pendant group. 
In regards to Hirakimot, the Applicant argue that the bonded are bonded to each other by an interaction and not a covalent bond. However, Paragraph 102, 104, 109  states that the elements are bonded by a coordinate bond which is a type of covalent bond. Regardless of what the drawings of the Hirakimot reference illustrates, the specification discloses that these are coordinate bond which is a type of covalent bond and reads on the claim limitations of a boron atom covalently bonded to the oxygen atom. Thus, the rejections are maintained. 
The Examiner advises to either further limit the covalent bond, if this is indeed different from the prior art. As the claims stand, the prior art is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725